MEMORANDUM**
We have reviewed the record, respondent’s motion and petitioners’ response to *540the court’s order to show cause. Respondent’s motion to dismiss the petition for review as to petitioners Rosalva Perez Garduño, Diana Perez Garduño and Rosalba Perez Garduño for lack of jurisdiction is granted. See 8 U.S.C. § 1252(a)(2)(B)(i); Romero-Torres v. Ashcroft, 327 F.3d 887, 892 (9th Cir.2003); see also Falcon Carriche v. Ashcroft, 350 F.3d 845 (9th Cir.2003); Jimenez-Angeles v. Ashcroft, 291 F.3d 594, 602-03 (9th Cir.2002) (upholding constitutionality of NACARA).
Respondent’s motion to summarily deny the petition for review as to petitioner Victor Hugo Perez Garduño is also granted. See United States v. Hooton, 693 F.2d 857 (9th Cir.1982) (per curiam) (stating standard). The petition for review is denied as to petitioner Victor Hugo Perez Garduño because he lacks a qualifying relative for purposes of cancellation of removal. See 8 U.S.C. § 1229b(b)(l) (noting the statutory requirements for cancellation of removal); Romero-Torres v. Ashcroft, 327 F.3d at 889 (same).
The temporary stay of removal and voluntary departure confirmed by Ninth Circuit General Order 6.4(c) and Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004), shall continue in effect until issuance of the mandate.
Petitioners’ request to remand this petition is denied.
All other pending motions are denied as moot.
PETITION DISMISSED IN PART AND DENIED IN PART.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.